                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:16-cv-00465-MOC
                                (3:97-cr-00333-MOC-1)

LEROY JOSEPH KELLY,                 )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                        ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on its own motion on the Government’s Response to

Order to Show Cause [Doc. 25] and the United States Supreme Court’s decision in United States

v. Davis, No. 18-431.

       For the reasons stated in the Court’s Show Cause Order [Doc. 24] and on the Government’s

agreement that the stay in this matter should be lifted [Doc. 25], the Court will lift the stay and

order that the Government has 45 days to file its response to the Petitioner’s Section 2255 Motion

to Vacate [Doc. 1].

       IT IS, THEREFORE, ORDERED that the stay in this matter is hereby LIFTED and the

Government shall have forty-five (45) days from this Order to file its response in this matter.

 Signed: December 20, 2019
